DETAILED ACTION

This action is responsive to Applicant’s reply filed on 15 September 2021 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1-3, 6, 15-17, and 19-20 are currently amended.
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 may be characterized as a non-transitory computer readable medium storing instructions for identifying misalignments and misalignment types in a link to digital content. Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “determine a plurality of misalignment classes, wherein the plurality of misalignment classes reflect categories of misalignments between digital messages and external digital content items,” “identify a digital link to external content within a digital message,” “identify a plurality of alignment classification features based on the digital link, the digital message, and the external digital content,” “generate alignment probability scores for the plurality of misalignment classes based on the alignment classification features,” “identify one or more misalignments between the digital link and the external digital content based on the alignment probability scores,” and “provide … a landing pages summary indicating the one or more misalignments” encompass a mental process. A human may readily derive misalignment classes based on recalled experience. A human may then manually examine a document to identify a link to external content and classify a misalignment according to how well it matches derived misalignment classes. Finally, a human may provide the identified misalignment by, for example, transcribing this information using a pen and paper.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional elements of performing the claimed process using “a processor,” a “computing device,” “a machine learning classification model,” and “a misalignment identification user interface comprising a digital message display” amount to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion

Claim 7, which depends on claim 6, is directed to generating a semantic similarity feature by comparing a determined critical feature vector and a determined external digital content feature. A vector is merely a commonly used mathematical representation of a quantity with a magnitude and direction. Accordingly, this limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 8, which depends on claim 6, is directed to identifying a common subsequence between a digital message and external digital content. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 9, which depends on claim 6, is directed to comparing message numbers within a digital message and external numbers within external digital content. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 10, which depends on claim 6, is directed to comparing a digital link URL length and an external digital content URL length. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 11, which depends on claim 6, is directed to comparing a digital link URL with additional digital link URLs. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 12, which depends on claim 11, is directed to comparing a destination URL with additional destination URLs. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 13, which depends on claim 6, is directed to visually analyzing an image of external digital content to determine visual chunks and a size and position of a target visual chunk. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 14, which depends on claim 6, is directed to analyzing external digital content to determine a color statistic feature of the external digital content. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 15, which depends on claim 6, is directed to determining if an alignment probability score meets a threshold. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 16, which depends on claim 15, is directed to a user interface for entering thresholds for identifying misalignments. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore the claim is not patent eligible.
Claim 17 may be characterized as a system for identifying a misalignment in a link to digital content, which is a mental process. This claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “identify, within a digital message, a digital link to external content,” “predict a misalignment corresponding to a misalignment class from a plurality of misalignment classes based on the digital message, the digital link, and the external digital content,” “provide a first misalignment corresponding to the misalignment class for display,” “identify user input … indicating a measure of accuracy of the predicted misalignment,” and “train [a human mind] based on the user input indicating the measure of accuracy of the predicted misalignment” encompass a mental process. A human may manually examine a document to identify a link to external content and classify a corresponding misalignment according to how well the misalignment matches a type of misalignment. A human may then provide the identified misalignment by, for example, transcribing this information using a pen and paper. Finally, a human may readily train their mind to more accurately identify future misalignments based on user input (e.g., human feedback).
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim recites the additional elements of performing the claimed process using “a processor,” a “non-transitory computer readable storage medium,” “a machine learning classification model,” and “a misalignment identification user interface.” A processor and 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional elements of performing the claimed process using “a processor,” a “non-transitory computer readable storage medium,” “a machine learning classification model,” and “a misalignment identification user interface” amount to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 18, which depends on claim 17, is directed to generating multiple alignment classification features. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 19, which depends on claim 17, is directed to determining if an alignment probability score meets a threshold. This limitation encompasses a mathematical concept and a mental process. Therefore, the claim is not patent eligible.
Claim 20, which depends on claim 19, is directed to a user interface for entering thresholds for identifying misalignments. The user interface is recited at a high-level of generality. The recitation of a generic user interface is neither sufficient to integrate the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore the claim is not patent eligible.

Allowable Subject Matter
Claims 1-5 contain allowable subject matter.
Claims 1-5 are allowed.

Response to Arguments
I. 112(f) Interpretation
The prior interpretation of claims 1-5 as invoking § 112(f) has been withdrawn based on the corresponding amendments to the claims.
II. SME Rejections
	A. Step 2A Prong 1
The prior rejection of claims 1-5 under § 101 have been withdrawn based on the corresponding amendment to the claim(s). Applicant’s contention that, in view of the PTAB’s informative decision in Ex Parte Hannun, the steps of the claimed method cannot be practically be performed in the human mind is persuasive. See Reply at 14-15. Accordingly, claims 1-5 are found to not be directed to an abstract idea.
Regarding claim 6, Applicant argues that the steps of “[1] utilizing a machine learning classification model to generate alignment probability scores and [2] providing a misalignment identification user interface for display at a publisher device” cannot practically be performed in the human mind. Reply at 15-16. Regarding the first step, the generation of alignment probability scores merely entails assigning a value (e.g., a value between 0 and 1). See Specification ¶ 41. This simple judgment operation could be readily performed in the human mind. Regarding the second step, a human may provide an identified misalignment by, for example, transcribing this information using a pen and paper. Accordingly, Applicant’s arguments are not persuasive.
Regarding claim 17, Applicant argues that the steps of “[1] utilizing a machine learning classification model to predict a misalignment and [2] training the machine learning classification model based on user input” cannot practically be performed in the human mind. Reply at 16. Regarding the first step, a human may readily examine a document to predict a misalignment based on the content of the document, the content of the link, and the content of the corresponding external content. This simple judgment operation could be performed in the human mind. Regarding the second step, a human may readily train his/her mind to more 
B. Step 2A Prong 2
Applicant argues that the claims integrate the abstract idea into a practical application since they are directed to an improved user interface. Reply at 17-18. Applicant cites Core Wireless in support of this argument. Reply at 17-18. However, in Core Wireless, the court explained that “[a]lthough the generic idea of summarizing information certainly existed prior to the invention, [the claims at issue] are directed to a particular manner of summarizing and presenting information in electronic devices.” Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F. 3d 1356, 1362 (Fed. Cir. 2018). 
Claim 6 merely recites a “user interface comprising a digital message display and a landing page summary indicating one or more misalignments.” Claim 17 merely recites a displaying “a first misalignment corresponding to the misalignment class” in a “user interface.” Accordingly, the claims at issue are, at best, directed to a generic manner of summarizing information. Thus, unlike the claims in Core Wireless, the claims at issue here are not directed to “a specific manner of displaying a limited set of information.” See id. at 1363.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144